Case 1:19-cr-00127-PAE-ST Document 120 Filed 03/19/21 Page 1 of 1 PageID #: 719

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ALK                                                271 Cadman Plaza East
F. #2018R02184                                     Brooklyn, New York 11201


                                                   March 19, 2021

By E-mail and ECF

The Honorable Paul A. Engelmayer
United States District Court
Eastern District of New York
Sitting by designation
40 Foley Square
New York, New York 10007

              Re:    United States v. Lucio Celli
                     Criminal Docket No. 19-127 (PAE)

Dear Judge Engelmayer:

                The government respectfully submits this letter on behalf of the parties in the
above-referenced case. The parties have identified materials that are potentially responsive to
the Court’s March 18, 2021 Order requesting documents that memorialize the defendant’s pre-
arrest interactions with the United States Marshals Service. Because the materials constitute
internal agency memoranda and correspondence, and because some of the materials include
information protected under the Health Insurance Portability and Accountability Act of 1996,
they are attached hereto under seal.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:               /s/
                                                   Anna Karamigios
                                                   Assistant U.S. Attorney
                                                   (718) 254-6225

cc:    Benjamin Silverman, Esq.
       Dorea Silverman, Esq.
       Clerk of the Court (PAE)
